


110 HRES 1295 IH: Recognizing and commemorating the efforts

U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1295
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2008
			Ms. Schakowsky (for
			 herself and Ms. Fallin) submitted the
			 following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing and commemorating the efforts
		  and contributions of outstanding female veterans of the Armed Forces, and the
		  vital roles women play today as service members in the defense of the
		  Nation.
	
	
		Whereas since before the founding of the Republic, women
			 have been vitally important to the progress of our Nation by honorably serving
			 as sister, daughter, mother, and spouse, fulfilling the needs of families, and
			 helping build the Nation;
		Whereas with the advent of social enlightenment, economic
			 and social necessity, and women’s greater independence, women have contributed
			 enormously to the workforce in virtually all fields of private and public
			 endeavors, including in the sciences, arts, government, business, and
			 industry;
		Whereas women are serving, and have served, the Nation as
			 uniformed members and officers of our armed services, and have distinguished
			 themselves in the Army, Army National Guard, Army Reserve, Navy, Navy Reserve,
			 Air Force, Air National Guard, Air Force Reserve, Marine Corps, Marine Corps
			 Reserve, Coast Guard, and Coast Guard Reserve services;
		Whereas women perform admirably and efficiently as combat
			 engineers, pilots (including high performance combat fixed wing and rotary
			 aircraft), sailors, military judge advocates, civil affairs personnel, military
			 police, nurses, physicians, mechanics, and technicians, and in the pursuit of
			 crafts of every kind necessary to an effective military;
		Whereas women have been called by the Armed Forces to
			 serve arduous tours of duty in hardship military postings throughout the world,
			 sacrificing private career, home, and hearth in order to defend the
			 Nation;
		Whereas women serving in military combat deployments equal
			 to their male counterparts have exposed themselves to harsh environments,
			 dangerous duty, and the multiple hazards of combat in foreign lands, and as a
			 result have sustained severe injury, illness, and in some cases made the
			 ultimate sacrifice for our Nation; and
		Whereas women who have served and sacrificed in the armed
			 services deserve the gratitude of a grateful Nation, including proper
			 memorialization for their loss, just compensation for their wounds, effective
			 health care and rehabilitation, opportunities for education, vocational
			 rehabilitation and training, and the Federal Government’s efforts to aid them
			 in achieving full recovery from military service-related wounds and illnesses:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 important contributions of female military service members to the Nation’s
			 homeland security and military defense;
			(2)recognizes the
			 need of the Federal Government, primarily through the Department of Veterans
			 Affairs, to increase and enhance the number and types of programs made
			 available for the use of female veterans, including those who are disabled, who
			 need specialized care to aid in their recoveries and rehabilitation;
			(3)supports and
			 salutes the growing role of women in active and reserve military service, and
			 in elements of the Nation’s National Guard; and
			(4)encourages the
			 people of the United States to honor and give appropriate recognition to female
			 veterans who have ably served our Nation in the Armed Forces.
			
